Exhibit 10.2

 

Pursuant to 17 C.F.R §240.24b-2, confidential information (indicated as [***])
has been omitted and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.

 

Execution Copy

 

SETTLEMENT AGREEMENT

 

This Settlement Agreement (the “Agreement”) is by and among United Therapeutics
Corporation (“UTC”), a corporation organized and existing under the laws of the
State of Delaware and having a place of business at 1040 Spring Street, Silver
Spring, Maryland 20910, and Sandoz Inc. (“Sandoz”), a corporation organized and
existing under the laws of the State of Colorado with a principal place of
business at 100 College Road West, Princeton, New Jersey 08540.  UTC and Sandoz
are each referred to herein as a “Party” and may be referred to collectively as
the “Settling Parties.”

 

RECITALS

 

WHEREAS, UTC is the holder of New Drug Application (“NDA”) No. 21-272, which is
approved by the Food and Drug Administration (“FDA”) for the manufacture and
sale of treprostinil sodium injection, which UTC markets and sells under the
registered trademark Remodulin®.

 

WHEREAS, UTC claims ownership of and/or exclusive rights in United States Patent
Nos. 6,765,117 (the “’117 patent”), 7,999,007 (the “’007 patent”), 8,497,393
(the “’393 patent”), 8,653,137 (the “’137 patent”), and 8,658,694 (the “’694
patent”), which cover the Remodulin® Drug Products (as defined below).

 

WHEREAS, Sandoz submitted Abbreviated New Drug Application (“ANDA”) No. 203649,
as amended, referencing NDA No. 21-272, seeking approval to market treprostinil
sodium injection for subcutaneous or intravenous use as generic versions of the
Remodulin® Drug Products prior to the expiration of the ’117, ’007, ’393, ’137,
and ’694 patents.

 

WHEREAS, UTC filed two lawsuits against Sandoz in the United States District
Court for the District of New Jersey (“District Court”), captioned United
Therapeutics Corporation v. Sandoz, Inc., Civil Action
No. 3:12-cv-01617-PGS-LHG, and United Therapeutics Corporation v. Sandoz, Inc.,
Civil Action No. 3:13-cv-316-PGS-LHG (collectively “Sandoz I”), seeking
judgments that, inter alia, Sandoz has infringed the ’117 and ’007 patents and
judgments ordering that the effective date of any FDA approval for Sandoz to
commercially manufacture, make, use, offer to sell, sell, market, or import into
the United States the Sandoz ANDA Product (as defined below) be not earlier than
the latest of the expiration dates of the ’117 and ’007 patents, and Sandoz
filed counterclaims seeking, inter alia, declaratory judgments of invalidity and
non-infringement with respect to the ’117 and ’007 patents.

 

WHEREAS, after a bench trial, which took place on or about May 2 through May 29,
2014, the District Court in Sandoz I issued an Order on August 29, 2014,
finding, inter alia, that the proposed Sandoz ANDA Product infringes and induces
infringement of the claims of the ’117 patent, that Sandoz does not infringe,
directly or indirectly, any of the claims of the ’007 patent, and that both the
’007 and ’117 patents are not invalid (“District Court Judgment”).

 

WHEREAS, an appeal and cross appeal of Sandoz I are currently pending before the
United States Court of Appeals for the Federal Circuit (“Sandoz I Appeals”).

 

--------------------------------------------------------------------------------


 

WHEREAS, UTC filed a third lawsuit against Sandoz in the District Court,
captioned United Therapeutics Corporation v. Sandoz, Inc., Civil Action No. 
3:14-cv-05499-PGS-LHG (“Sandoz II”), seeking a judgment that Sandoz has
infringed the ’393 patent and a judgment ordering that the effective date of any
FDA approval for Sandoz to commercially manufacture, make, use, offer to sell,
sell, market, or import into the United States the Sandoz ANDA Product be not
earlier than the expiration date of the ’393 patent, and Sandoz filed
counterclaims seeking, among other things, a declaratory judgment of
non-infringement and invalidity with respect to the ’393 patent.

 

NOW, THEREFORE, in consideration of the terms, conditions, promises, and
covenants set forth in this Agreement, the sufficiency of which is hereby
acknowledged, the Settling Parties agree as follows:

 

1.                                      EFFECTIVE DATE.  This Agreement will
become effective on the last day on which each of the Settling Parties has
executed it (the “Effective Date”).

 

2.                                      RESOLUTION OF THE DISTRICT COURT CASES
AND APPEALS.

 

a.              PARTIAL VACATUR OF DISTRICT COURT JUDGMENT.  Within ten
(10) days following the Effective Date, the Settling Parties will jointly file
with the District Court a motion for an indicative ruling, in a form mutually
acceptable to the Settling Parties, pursuant to Federal Rule of Civil Procedure
62.1 whether the District Court would grant a motion pursuant to Rule 60(b) of
the Federal Rules of Civil Procedure to vacate the portions of the District
Court Judgment that found Sandoz to infringe the ’117 patent and that found
Sandoz not to infringe the ’007 patent.  Concurrently with the Rule 62.1 motion,
the Settling Parties will jointly file a motion to stay the Sandoz I Appeals, in
a form mutually acceptable to the Settling Parties, pending the final decision
of the District Court regarding the vacatur of the District Court Judgment.  In
response to the Rule 62.1 motion, if the District Court indicates either that it
would grant the Rule 60(b) motion or that the Rule 60(b) motion raises a
substantial issue,  the Settling Parties shall jointly file, within ten
(10) days of such indication by the District Court, a motion in the Federal
Circuit pursuant to Federal Rule of Appellate Procedure 12.1 to effect a limited
remand from the Sandoz I Appeals to the District Court for the purpose of
seeking partial vacatur of the District Court Judgment.  If the Federal Circuit
grants the motion for limited remand, the Settling Parties shall jointly file,
within ten (10) days of the Federal Circuit granting the limited remand, a
motion in the District Court to vacate those portions — and only those portions
— of the District Court Judgment that found Sandoz to infringe the ’117 patent
and that found Sandoz not to infringe, directly or indirectly, the ’007 patent.

 

b.              DISMISSAL OF SANDOZ II.  Within ten (10) days following the
Effective Date, the Settling Parties will jointly file the stipulation of
dismissal, attached hereto as Exhibit A, or such other form as may be agreed by
the Settling Parties, with the District Court in Sandoz II, dismissing all of
UTC’s claims and all of Sandoz’s counterclaims in Sandoz II without prejudice.

 

c.               DISMISSAL OF SANDOZ I APPEALS.

 

i.

 

If the District Court vacates the portions of the District Court Judgment that
found Sandoz to infringe the ’117 patent and that found Sandoz not to infringe,
directly or indirectly, the ’007 patent, the Settling Parties shall jointly
file, within 10 days following such vacatur, the stipulation of dismissal of
their respective appeals, attached hereto as Exhibit B, or such other form as
may be agreed by the Settling Parties, with the Federal Circuit in the Sandoz I
Appeals.

 

2

--------------------------------------------------------------------------------


 

ii.

 

If the District Court denies the motion for partial vacatur of the District
Court Judgment (or if the District Court indicates in response to the Rule 62.1
motion that it will not grant a partial vacatur) or if the Federal Circuit
denies the motion to remand for the purpose of seeking a partial vacatur, the
Settling Parties shall jointly file, within ten (10) days following such denial,
the stipulation of dismissal, attached hereto as Exhibit B, or such other form
as may be agreed by the Settling Parties, with the Federal Circuit in the Sandoz
I Appeals.

 

d.              Within twenty (20) days following termination of both Sandoz II
and the Sandoz I Appeals, each Party and its counsel shall return to the other
Party or destroy all Confidential or Highly Confidential discovery that the
other Party obtained through or for purposes of Sandoz I and Sandoz II.  To the
extent such discovery is not returned or destroyed, no Party or its counsel
shall provide such discovery to any Third Party unless pursuant to subpoena or
other court order and then only after written notice to the other Party
sufficient to allow the other Party reasonable time to object to the disclosure
of such discovery.  Notwithstanding the foregoing, outside counsel for each
Party may retain Confidential or Highly Confidential Information contained in
outside counsel’s work product, correspondence between outside counsel,
deposition transcripts and exhibits, discovery responses, contentions, and
copies of pleadings and materials filed with the court.  Upon termination of
both Sandoz II and the Sandoz I Appeals, the Settling Parties will jointly file
motions before the District Court in each of Sandoz I and Sandoz II to modify
the respective Protective Orders to relieve any Highly Confidential Qualified
Persons, as defined in paragraph 10 of the Stipulated Protective Order in Sandoz
I and Sandoz II (Dkt. Nos. 32 and 23, respectively) of the agreement “not to be
involved in the preparation or prosecution of patent applications or patents
concerning compositions, treatment methods, or formulations containing
treprostinil for one (1) year after the non-appealable termination of this
action,” set forth in paragraph 10.a.(iii) of that Protective Order.

 

3.                                      FTC AND DOJ FILINGS.  UTC represents
that not later than ten (10) business days after the Effective Date, it shall
file this Agreement with the FTC and DOJ.  Sandoz represents that not later than
ten (10) business days after the Effective Date, it shall file this Agreement
with the FTC and DOJ.  To the extent that any legal or regulatory issues or
barriers arise with respect to the Agreement, or any subpart thereof, the
Settling Parties shall use commercially reasonable efforts to address any such
legal or regulatory issues or barriers (including, for example, any objections
by the FTC or DOJ), such as by amending the Agreement, while maintaining the
material terms of the transaction.

 

4.                                      DEFINITIONS.

 

a.              AFFILIATES. As used herein, “Affiliates” means, with respect to
UTC, any person or entity that directly or indirectly (through one or more
intermediaries) controls, is controlled by, or is under common control with
UTC.  “Affiliates” means, with respect to Sandoz, solely Sandoz AG, Sandoz
Canada Inc., Eon Labs, Inc., Oriel Therapeutics, Inc., and Fougera
Pharmaceuticals Inc.

 

3

--------------------------------------------------------------------------------


 

b.              AUTHORIZED GENERIC PRODUCT.  As used herein, “Authorized Generic
Product” means a pharmaceutical product containing treprostinil sodium as the
active ingredient and manufactured, used, offered for sale, imported,
distributed and/or sold, by or under the authority of UTC or its Affiliates, for
use in the Territory under NDA No. 21-272 as a generic version of any of the
Remodulin® Drug Products.

 

c.               BASELINE QUARTERLY SALES.  As used herein, “Baseline Quarterly
Sales” means:

 

i.

 

Until the first sale in the Territory by UTC or its Affiliates to a Third Party
of an injectable treprostinil product for use with the Remodulin Implantable
System, the DEKA pre-filled semi-disposable pump system, or any other pump or
delivery system excluded from the definition of Remodulin® Drug Products, the
average quarterly sales in the Territory by UTC or its Affiliates to a Third
Party of the Remodulin® Drug Products, calculated for UTC’s [***] fiscal
quarters preceding the fiscal quarter against which the comparison is to be
assessed. By way of example, the Baseline Quarterly Sales calculation against
which UTC’s Remodulin® Drug Product sales in the second fiscal quarter of 2015
(i.e. Q2 2015) is assessed shall be the average quarterly sales in the Territory
by UTC or its Affiliates to a Third Party of the Remodulin® Drug Products,
calculated for the following [***] periods: [***].

 

 

 

ii.

 

Following the first sale in the Territory by UTC or its Affiliates to a Third
Party of an injectable treprostinil product for use with the Remodulin
Implantable System, the DEKA pre-filled semi-disposable pump system, or any
other pump or delivery system excluded from the definition of Remodulin® Drug
Products, the average quarterly sales in the Territory by UTC or its Affiliates
to a Third Party of the Remodulin® Drug Products, calculated for UTC’s [***]
fiscal quarters preceding the quarter of such first sale. By way of example, if
such first sale takes place in December 2015 (i.e. in Q4 2015), the Baseline
Quarterly Sales for all future assessments shall be the average quarterly sales
in the Territory by UTC or its Affiliates to a Third Party of the Remodulin®
Drug Products, calculated for the following [***] periods: [***].

 

d.              EFFECTIVE LAUNCH DATE.  As used herein, “Effective Launch Date”
means the earliest of:

 

i.

 

June 26, 2018;

 

 

 

ii.

 

the date on which an Authorized Generic Product is first sold in the Territory;

 

 

 

iii.

 

[***] any Third Party is permitted by UTC or its Affiliates to sell a Third
Party Product in the Territory;

 

 

 

iv.

 

the date of expiration, disclaimer, abandonment, cancellation, or dedication to
the public of [***];

 

4

--------------------------------------------------------------------------------


 

v.

 

the Market Decline Trigger Date;

 

 

 

vi.

 

the date on which a Final Court Decision is entered in favor of a Third Party,
holding all asserted claims of [***] invalid, unenforceable, or not infringed,
unless at the time of such Final Court Decision, [***].

 

e.               FINAL COURT DECISION.  As used herein, “Final Court Decision”
means a decision of a United States court or agency, in favor of a Third Party,
from which no appeal has been or can be taken, excluding any petition for a writ
of certiorari or other proceedings before the United States Supreme Court.

 

f.                LICENSED ORANGE BOOK PATENTS.  As used herein, “Licensed
Orange Book Patents” means [***].

 

g.               LICENSED PATENTS.  As used herein, “Licensed Patents” means,
collectively, the Licensed Orange Book Patents and, solely with respect to the
Sandoz ANDA Product, any other U.S. patent (now or in the future) to which UTC
or its Affiliates claims ownership and/or exclusive rights, which may be
infringed by the manufacture, use, sale, offer for sale, or importation into the
Territory of the Sandoz ANDA Product, and any foreign patent (now or in the
future) to which UTC or its Affiliates claims ownership and/or exclusive rights,
which may be infringed by the manufacture of the Sandoz ANDA Product anywhere in
the world for importation of the Sandoz ANDA Product into and for the Territory.

 

h.              MARKET DECLINE TRIGGER DATE.  As used herein, “Market Decline
Trigger Date” means the date that is [***] days following the end of any UTC
fiscal quarter in which the total sales in the Territory by UTC or its
Affiliates to a Third Party of the Remodulin® Drug Products have declined to
less than [***] of the Baseline Quarterly Sales, as determined in accordance
with Section 10.

 

i.                  NET SALES.  As used herein, “Net Sales” means gross sales
less the following, as accrued and adjusted for amounts actually taken: 
(i) cash discounts and only to the extent that such amounts are included in
invoices and then only to the extent that such amounts are customary and
reasonable; (ii) returns (including recalls) and other credits; price protection
and shelf stock adjustments; reprocurement charges and other similar charges;
shelf stock adjustments; slotting allowances; chargebacks, allowances,
discounts, inventory management fees and rebates; (iii) other payments required
by law to be made under Medicaid, Medicare or other government special medical
assistance programs (including, but not limited to, payments made under the new
“Medicare Part D Coverage Gap Discount Program); and (iv) sales, excise or other
similar taxes (excluding income taxes).  Net Sales shall be determined in
accordance with International Financial Reporting Standards (IFRS).

 

j.                 REMODULIN® DRUG PRODUCTS.  As used herein, “Remodulin® Drug
Products” means the treprostinil injection for subcutaneous or intravenous use
products that are described in, and are the subject of, NDA No. 21-272, as
supplemented or amended (except to the extent such supplement or amendment
pertains solely to the Remodulin Implantable System or the DEKA pre-filled
semi-disposable pump system).  Remodulin® Drug Products expressly do not
encompass treprostinil delivered through any other methods, including but not
limited to the Remodulin Implantable System or the DEKA pre-filled
semi-disposable pump system and do not encompass any other UTC products such as
Tyvaso and/or Orenitram.  Remodulin® Drug Products also does not encompass any
technology associated with any other UTC product(s) or any applications or uses
of treprostinil other than the treprostinil injection for subcutaneous or
intravenous use products that are described in, and are the subject of, NDA
No. 21-272, as supplemented or amended (except to the extent such supplement or
amendment pertains solely to the Remodulin Implantable System or the DEKA
pre-filled semi-disposable pump system).

 

5

--------------------------------------------------------------------------------


 

k.              SANDOZ ANDA.  As used herein, “Sandoz ANDA” means ANDA
No. 203649, including any amendments or supplements thereto.

 

l.                  SANDOZ ANDA PRODUCT.  As used herein, “Sandoz ANDA Product”
means the treprostinil injection for subcutaneous or intravenous use
pharmaceutical products that are described in, and are the subject of, the
Sandoz ANDA (including the active pharmaceutical ingredient (“API”) for
inclusion in such products but not API for inclusion in any other products) as
generic versions of the Remodulin® Drug Products under NDA No. 21-272, as
supplemented or amended (except to the extent such supplement or amendment
pertains solely to the Remodulin Implantable System or the DEKA pre-filled
semi-disposable pump system).  Sandoz ANDA Product shall expressly not include
any generic versions of any other UTC drug product(s) or any technology
associated with any UTC product(s) or any applications or uses of treprostinil
other than the Remodulin® Drug Products.

 

m.          TERRITORY.  As used herein, “Territory” means the fifty states of
the United States of America, the District of Columbia, the Commonwealth of
Puerto Rico, Guam, American Samoa, the U.S. Virgin Islands and all territories
and possessions of the United States of America, United States military bases,
and any other location over which the FDA has jurisdiction to regulate the
distribution of medicinal products intended for human use.

 

n.              THIRD PARTY.  As used herein, “Third Party” means any person or
entity other than the Settling Parties and/or their respective Affiliates.

 

o.              THIRD PARTY PRODUCT.  As used herein, “Third Party Product”
means a Third Party product that is a treprostinil injection for subcutaneous or
intravenous use as generic version(s) of any of the Remodulin® Drug Products
pursuant to an application under 21 U.S.C. § 355(b)(2) or 21 U.S.C. § 355(j).

 

5.                                      MUTUAL RELEASES.  In consideration of
the promises herein, the Settling Parties hereby release and discharge one
another as follows:

 

a.              UTC, on behalf of itself and its Affiliates, predecessors or
successors in interest, assigns, employees, officers, directors, agents,
representatives, attorneys and administrators, hereby absolutely and
unconditionally releases, relinquishes, acquits, and forever discharges Sandoz
and its Affiliates, and their licensees, sublicensees, customers, wholesalers,
manufacturers, suppliers, importers, distributors, insurers, and each of their
predecessors or successors in interest, assigns, employees, officers, directors,
agents, representatives, attorneys and administrators (the “Sandoz Releasees”),
from any and all claims, duties, liabilities, obligations, damages, costs, fees,
accountings, interest charges, payments, setoffs, debts, demands, actions,
suits, accounts, and causes of action of every kind, nature and description, in
law or equity, known or unknown, asserted or unasserted, and whether or not
discoverable, arising out of or in any way related to the Sandoz ANDA, the
Sandoz ANDA Product, NDA 21-272, and the actions in Sandoz I and/or Sandoz II,
including any alleged infringement of UTC’s patent rights by virtue of the
manufacture, use, offer for sale, sale or importation of the Sandoz ANDA
Product, which UTC ever had from the beginning of time through and including the
Effective Date, provided, however, that nothing herein shall constitute a
release of any obligations of Sandoz or its Affiliates under this Agreement.

 

6

--------------------------------------------------------------------------------


 

b.              Sandoz, on behalf of itself and its Affiliates, predecessors or
successors in interest, assigns, employees, officers, directors, agents,
representatives, attorneys and administrators, hereby absolutely and
unconditionally releases, relinquishes, acquits, and forever discharges UTC and
its Affiliates, and their licensees, sublicensees, customers, wholesalers,
manufacturers, suppliers, importers, distributors, insurers, and each of their
respective predecessors or successors in interest, assigns, employees, officers,
directors, agents, representatives, attorneys and administrators (the “UTC
Releasees”), from any and all claims, duties, liabilities, obligations, damages,
costs, fees, accountings, interest charges, payments, setoffs, debts, demands,
actions, suits, accounts, and causes of action of every kind, nature and
description, in law or equity, known or unknown, asserted or unasserted, and
whether or not discoverable, arising out of or in any way related to the Sandoz
ANDA, the Sandoz ANDA Product, NDA 21-272, and the actions in Sandoz I and/or
Sandoz II, including any alleged affirmative defense or counterclaim related to
the Sandoz ANDA Product which Sandoz ever had from the beginning of time
through, and including the Effective Date, provided, however, that nothing
herein shall constitute a release of the obligations of UTC or its Affiliates
under this Agreement.

 

6.                                      ATTORNEYS’ FEES.  Given that this
Agreement will fully resolve the actions in Sandoz I and Sandoz II, including
the Sandoz I Appeals, within ten (10) business days of the Effective Date, UTC
shall pay Sandoz [***] to defray a portion of the paid attorneys’ fees and costs
that Sandoz has already expended in those actions, to reflect a portion of fees
and costs that will be saved by UTC by virtue of resolving the actions, and to
reflect an amount the Settling Parties seek to avoid expending as they eliminate
the uncertainties and risks associated with the pending actions with the
execution of this Agreement.  The foregoing payment shall be made in United
States dollars by wire transfer to the Sandoz bank account designated below. 
Other than as provided for above, each Party shall bear its own fees and costs,
including attorneys’ fees, in the actions Sandoz I and Sandoz II, including the
Sandoz I Appeals, and with the preparation and execution of this Agreement as
well as any fees and costs in connection with implementing or enforcing the
terms of this Agreement.

 

7.                                LICENSE.

 

a.              UTC, on behalf of itself and its Affiliates, hereby grants to
Sandoz and its Affiliates a non-exclusive, fully-paid up, non-royalty bearing,
irrevocable, and, except as set forth in Section 21 hereof, non-assignable,
license (the “License”) under the Licensed Patents to make, have made, import,
use, sell, offer to sell, market, and distribute the Sandoz ANDA Product in and
for the Territory, together with a waiver of any regulatory exclusivities
necessary to effectuate the License, to become effective on the Effective Launch
Date.  This License expressly does not encompass any license under any Licensed
Patents to make, have made, use, offer for sale, sell, market, distribute and/or
import any product other than the Sandoz ANDA Product.  The License further
expressly does not encompass any license to make, have made, use, offer for
sale, sell, market, distribute and/or import (i) any generic versions of any
other UTC drug product(s), including but not limited to Orenitram® and Tyvaso®,
or (ii) any technology associated with any UTC drug product(s) including but not
limited to the Remodulin Implantable System and the DEKA pre-filled
semi-disposable pump system or (iii) any applications or uses of treprostinil
other than the Remodulin® Drug Products.  The limited License conferred under
the terms of this agreement expressly and specifically excludes conferring any
and all rights, license, sublicense, or approval to the use of any device(s),
pump(s), or equipment that may be used with the Sandoz ANDA Product.

 

7

--------------------------------------------------------------------------------


 

b.              In the event that the Effective Launch Date is accelerated to
any date before June 26, 2018, as provided herein, due to any license, event,
action or occurrence caused or initiated by UTC or of which UTC receives actual
or constructive notice, UTC shall provide Sandoz with notice within ten
(10) days following UTC’s first awareness that such accelerating license, event,
action or occurrence will or has taken place, but in no event shall such notice
be provided less than one (1) business day prior to the Effective Launch Date,
as accelerated, except that in the case of an accelerating Final Court Decision,
such notice shall be provided not less than two (2) business days following
UTC’s first awareness of such Final Court Decision.

 

c.               Notwithstanding anything to the contrary herein, UTC, on behalf
of itself and its Affiliates, hereby further grants to Sandoz a non-exclusive,
fully-paid up, non-royalty bearing and, except as set forth in Section 21
hereof, non-assignable, pre-commercialization license under the Licensed Patents
(“Pre-Commercialization License”) only to:

 

i.

 

anywhere in the world, make and have made the Sandoz ANDA Product, and any raw
materials or ingredients necessary for the manufacture of the Sandoz ANDA
Product, starting [***] prior to the Effective Launch Date, solely to permit
Sandoz to launch, market, use, sell, offer to sell, distribute, and ship the
Sandoz ANDA Product beginning on the Effective Launch Date;

 

 

 

ii.

 

import and have imported the Sandoz ANDA Product, and any raw materials or
ingredients necessary for the manufacture of the Sandoz ANDA Product starting
[***] prior to the Effective Launch Date, solely to permit Sandoz to launch,
market, use, sell, offer to sell, distribute, and ship the Sandoz ANDA Product
beginning on the Effective Launch Date;

 

 

 

iii.

 

offer the Sandoz ANDA Product for sale by engaging in pricing and/or contracting
activities (but not “commercial marketing” as defined in 21 C.F.R. §
314.107(c)(4)) starting [***] prior to the Effective Launch Date, solely to
permit Sandoz to launch, market, use, sell, distribute, and ship the Sandoz ANDA
Product beginning on the Effective Launch Date.

 

Notwithstanding anything to the contrary herein, from and after the Effective
Date of this Agreement, Sandoz shall have the right to engage in and nothing in
the Agreement shall constrain Sandoz from [***].

 

8

--------------------------------------------------------------------------------


 

d.              To the extent UTC and/or its Affiliates own or control any
regulatory exclusivities granted by the FDA that would prevent regulatory
approval or marketing of the Sandoz ANDA Product in the United States under the
Sandoz ANDA in accordance with the License hereunder, UTC shall, if requested by
Sandoz and if applicable, send the FDA, prior to the Effective Launch Date of
the License hereunder, a written confirmation of UTC’s and/or its Affiliates’
agreement to waive, as of the Effective Launch Date of the License hereunder,
such regulatory exclusivities with respect to the Sandoz ANDA Product and/or the
Sandoz ANDA.

 

e.               Except as expressly provided in this Agreement, Sandoz shall
not make, have made, use, offer for sale, sell, and/or import the Sandoz ANDA
Product in or for the Territory prior to the expiration of the Licensed Patents.

 

8.                                      UNLICENSED THIRD PARTY LAUNCH.  If a
Third Party launches a Third Party Product in the Territory without
authorization before the Effective Launch Date (“Unlicensed Third-Party
Launch”), and UTC fails to seek injunctive relief within [***] calendar days of
the Unlicensed Third-Party Launch, then Sandoz may launch the Sandoz ANDA
Product in the Territory at the expiration of such [***]-day period, but if UTC
seeks injunctive relief against such Third Party within [***] calendar days of
the Unlicensed Third-Party Launch, then Sandoz may launch the Sandoz ANDA
Product in the Territory only after the earlier of (unless otherwise permitted
by this Agreement):  (1) [***] calendar days after the Unlicensed Third-Party
Launch if injunctive relief is not granted within such period, or (2) [***]. 
Immediately upon the occurrence of any Unlicensed Third-Party Launch, Sandoz may
engage in all activities permitted by the Pre-Commercialization License.  Any
launch and Pre-Commercialization License activities undertaken by Sandoz
pursuant to this Section 8 shall not be a breach of this Agreement but shall
cease (unless otherwise permitted by this Agreement) within [***] business days
of the date that all Third Parties selling unauthorized Third Party Product are
required to cease such sales (including, without limitation, pursuant to a court
order or settlement or other agreement with UTC).  In consideration for any
launch activities undertaken by Sandoz pursuant to this Section 8, Sandoz will
pay to UTC a royalty (“At Risk Royalty”) equal to [***] of the Net Sales of the
Sandoz ANDA Product sold by Sandoz or its Affiliates in the Territory during the
time period permitted under this Section 8.  Sandoz will pay the At Risk Royalty
on a quarterly basis in United States dollars in immediately available funds to
the bank account set forth in Section 14 (Notice).  The Unlicensed Third Party
Launch Royalty payments are royalty payments for Licensed Patents, to the degree
such patents have not been ruled invalid or unenforceable.

 

9.                                      MOST FAVORED NATION.  As of and after
the Effective Date, UTC, on behalf of itself and its Affiliates, agrees that if
it enters into any agreement, license, sublicense, settlement, covenant, waiver
or other authorization of any kind with any Third Party involving a Third Party
Product (“Subsequent Third Party Agreement”) that authorizes [***] that are more
favorable than set forth in this Agreement, then UTC shall notify Sandoz no
later than seven (7) days after execution of such Subsequent Third Party
Agreement of such more favorable [***] and, subject to Sandoz’s written consent,
this Agreement shall be automatically amended to include such more favorable
[***], as applicable.  UTC, on behalf of itself and its Affiliates, represents
and warrants that, as of the Effective Date, it has not entered into any
agreement, license, sublicense, settlement, covenant, waiver or other
authorization of any kind with any Third Party with respect to a Third Party
Product, that provides for more favorable [***] than those set forth in this
Agreement.

 

9

--------------------------------------------------------------------------------


 

10.                         MARKET DECLINE TRIGGER.

 

a.              Not later than (a) 30 calendar days after the end of each of
UTC’s first, second, or third fiscal quarters and (b) 60 calendar days after
each of UTC’s fiscal years, during the period beginning on the Effective Date
and ending on the Effective Launch Date, UTC shall provide Sandoz with a written
report (“Market Notice”) stating: (i) the total sales in the Territory by UTC or
its Affiliates to Third Parties of the Remodulin® Drug Products for the most
recently ended fiscal quarter; and (ii) the determination of the total sales
from Section 10(a)(i) divided by the Baseline Quarterly Sales.

 

b.              Sandoz shall have the right to engage any independent certified
public accounting firm of nationally recognized standing chosen by Sandoz and
reasonably acceptable to UTC (a “CPA Firm”) to conduct an audit, at Sandoz’s
sole expense, of the sales books and records of UTC and its Affiliates solely
for the purposes of determining the accuracy of any information contained in any
Market Notice and whether the Market Decline Trigger Date has occurred.  The CPA
Firm shall be given access to and shall be permitted to examine and copy such
books and records upon five (5) days’ prior written notice to UTC, during
regular business hours.  Prior to any such examination taking place, UTC may
require the CPA Firm to enter into a commercially reasonable and customary
confidentiality agreement reasonably acceptable to UTC with respect to the
information to which it is given access.  The CPA Firm shall be instructed to do
the following within twenty (20) days after such written notice to UTC:
(i) complete the audit; and (ii) deliver to Sandoz and UTC a report stating its
determination of whether the Market Decline Trigger Date occurred, and if so,
when.  No other information shall be shared with Sandoz.

 

c.               In the event the CPA Firm determines that the Market Decline
Trigger Date has occurred, and UTC has not challenged that determination in good
faith by notifying Sandoz of such good-faith challenge within five (5) business
days of receiving such determination, then the Market Decline Trigger Date shall
be deemed to have occurred and, as Sandoz’s sole remedy therefor, UTC shall pay
to Sandoz the fees and expenses of the CPA Firm in performing such audit within
sixty (60) days after Sandoz delivers an invoice therefor.  For the avoidance of
doubt, the identification of this sole remedy shall not in any way limit the
meaning of term “Market Decline Trigger Date” for purposes of calculating the
Effective Launch Date, or the effective date of the license described in
Section 7, above.

 

i.

 

Should UTC challenge in good faith the determination of the CPA Firm by
notifying Sandoz of such good-faith challenge within five (5) business days of
receiving such determination, Sandoz may proceed as if the Market Decline
Trigger has occurred, and the Settling Parties shall negotiate in good faith for
up to ten (10) days following Sandoz’s receipt of such notice regarding whether
the CPA Firm correctly determined that the Market Decline Trigger Date has
occurred. If the Settling Parties fail to reach agreement within such 10-day
period, UTC may challenge the CPA’s determination and Sandoz’s reliance upon
such determination through binding confidential arbitration under the Commercial
Rules (Expedited) of the American Arbitration Association (AAA) then in effect. 
Such arbitration will take place in Washington, D.C. before a panel of three
(3) arbitrators.  Each party will select one (1) arbitrator and those
arbitrators will select a third arbitrator who will act as chair.  The
arbitrators shall have the authority to order injunctive relief and/or award
damages.  Orders to require arbitration, in aid of arbitral jurisdiction, or for
interim measures, and to enforce any arbitral award, may be entered in any court
having jurisdiction thereof, including costs and attorneys’ fees incurred in
enforcing such award.

 

10

--------------------------------------------------------------------------------


 

11.                         UTC COVENANTS.  UTC, for itself and its Affiliates,
hereby finally and irrevocably covenants:

 

a.              Not to sue (or threaten to sue), not to assign to any Third
Party a right to sue, not to authorize any Third Party to sue, and not to
support or encourage any Third Party to sue in any forum any Sandoz Releasee for
infringement of any patent (specifically including, but not limited to, the
Licensed Patents), U.S. or foreign, now or in the future, that are owned or
controlled by UTC or its Affiliates, asserting or purporting to assert that
making, having made, using, promoting, offering for sale, selling, importing or
otherwise disposing of Sandoz ANDA Product (or any component or part thereof) in
or for the Territory infringes, or induces or contributes to the infringement
of, any such patent rights.  This nonassertion covenant shall be a covenant that
transfers with any sale, license, or other disposition, transfer or grant of
rights under the applicable patent rights.  UTC shall impose the foregoing
covenant on its Affiliates and any Third Party to which UTC or any of its
Affiliates may assign, license, sublicense, or otherwise transfer any rights, in
each case, that includes the right to assert, to or under the applicable patents
or patent applications.  For all Licensed Patents, including all patents listed
in the Orange Book for the Remodulin® Drug Products, the foregoing covenant
shall hereby be treated as a non-exclusive license in the Territory to such
patents for the Sandoz ANDA Product solely for the purpose of allowing Sandoz to
file and maintain with the FDA a “Paragraph IV Certification” for the Sandoz
ANDA under 21 U.S.C. § 355(j)(2)(A)(vii)(IV) (as amended or replaced) with
respect thereto.

 

b.              Not to take any action directly or indirectly to prevent, delay,
limit, or otherwise restrict the launch, manufacture, use, sale, offer for sale,
importation or distribution of the Sandoz ANDA Product in or for the Territory
by Sandoz and its Affiliates as permitted under the terms of this Agreement;

 

12.                               SANDOZ COVENANTS.  Sandoz, for itself and its
Affiliates, hereby finally and irrevocably covenants not to (a) make, import,
use, sell, offer for sale the Sandoz ANDA Product in or for the Territory prior
to the Effective Launch Date, except as provided in this Agreement; or
(b) challenge, or assist a Third Party in challenging, in the Territory, the
validity or enforceability of the Licensed Patents, solely with respect to the
Sandoz ANDA Product, except (i) to the extent required to comply with any
applicable law, regulation, court or administrative order, or legal or
administrative process (solely to the extent necessary to comply therewith),
(ii) for the purposes of making and maintaining the applicable Paragraph IV
certifications for the Sandoz ANDA Product, or (iii) in response to any claim or
purported claim of infringement of the Licensed Patents; it being understood and
agreed that Sandoz’s activities identified in Section 7(c) shall not constitute
a breach of this Agreement.  Notwithstanding the foregoing, nothing herein shall
prevent Sandoz from maintaining the Paragraph IV certifications contained in the
Sandoz ANDA, nor prevent Sandoz from amending the Sandoz ANDA to include a
Paragraph IV certification to any patents that may be listed in the Orange Book
for NDA 21-272 after the Effective Date, nor prevent Sandoz from challenging or
contesting in any manner whatsoever any patent, including the Licensed Patents,
for any product other than the Sandoz ANDA Product, provided that, regardless of
the results of such challenge, Sandoz shall not be entitled to accelerate the
launch of the Sandoz ANDA Product other than pursuant to this Agreement.  UTC,
on behalf of itself and its Affiliates, consents that Sandoz maintains the
Paragraph IV certifications contained in the Sandoz ANDA pursuant to 21 C.F.R. §
314.94(a)(12)(v).

 

11

--------------------------------------------------------------------------------


 

13.                         REPRESENTATIONS AND WARRANTIES

 

a.              Each Party represents and warrants to the other, as applicable,
that (i) it has the requisite corporate authority to enter into this Agreement,
(ii) this Agreement does not conflict with any other agreement, instrument or
understanding, oral or written, to which it is a party or by which it may be
bound, nor violate any law or regulation of any court, governmental body or
administrative or other agency having authority over it, (iii) to the extent
that any approval or authorization is necessary for its valid and lawful
execution, delivery and performance of this Agreement, such approval or
authorization has been obtained, and (iv) this Agreement is a binding obligation
of it and its Affiliates, enforceable in accordance with its terms, subject, as
to enforcement of remedies, to applicable bankruptcy, insolvency, moratorium,
reorganization and similar laws affecting creditors’ rights generally, and to
general equitable principles.

 

b.              UTC represents and warrants that it, and/or its Affiliates, has
the sole and exclusive right to license the Licensed Patents to Sandoz under the
terms and conditions set forth in this Agreement and that no Third Party has an
ownership interest in the Licensed Patents or could lawfully assert a claim of
infringement of the Licensed Patents.

 

c.               Nothing in this agreement shall be construed to grant any right
to any Third Party proprietary technology, including Remodulin Implantable
System, the DEKA pre-filled semi-disposable pump system, any other pump or
delivery system for the Sandoz ANDA Product or any other form of treprostinil.

 

d.              Sandoz represents and warrants that it has [***].

 

14.                               NOTICE.  Any notice, demand, waiver, consent,
approval or other communication that is required or permitted to be given to any
Party under this Agreement will be in writing, will specifically refer to this
Agreement, and will be effective on receipt, as evidenced in writing, when given
by registered airmail or certified mail, postage prepaid, or overnight courier,
and addressed, unless specified in writing, to the addresses of the Settling
Parties below, and effective upon sending if sent by facsimile confirmed by a
transmission report:

 

12

--------------------------------------------------------------------------------


 

a.              If to UTC:

 

Andrew Fisher

Chief Strategy Officer

United Therapeutics Corp.

1735 Connecticut Ave., NW

Washington, D.C. 20009

Facsimile:  [***]

 

All payments payable to UTC shall be made to the following bank account:

 

Bank Account Name:

 

United Therapeutics Corporation

Account #

 

[***]

ABA#

 

[***]

SWIFT:

 

[***]

Bank Name:

 

[***]

Bank Address:

 

[***]

 

 

[***]

 

b.              If to Sandoz

 

Sandoz Inc.

100 College Road West

Princeton, New Jersey 08540

Attn: General Counsel

Fax: [***]

 

with a copy to:

 

Sandoz Inc.

100 College Road West

Princeton, New Jersey 08540

Attn: VP, Intellectual Property

Fax: [***]

 

All payments payable to Sandoz shall be made to the following bank account:

 

Bank Name: [***]

Bank Address: [***]

Name on Account: Sandoz Inc.

Account Number: [***]

RT ABA [***]

SWIFT Code:    [***]

 

15.                               REGULATORY APPROVAL. UTC and its Affiliates
shall not, and shall not cause any Third Party to:

 

a.              initiate or otherwise undertake any activity in the Territory,
directly or indirectly, against the Sandoz ANDA or the Sandoz ANDA Product to:
(i) interfere with Sandoz’s efforts to obtain FDA approval of the Sandoz ANDA
Product and the Sandoz ANDA (including, but not limited to, by filing or
submission of any Citizen Petitions, correspondence or other written submissions
with FDA or any other regulatory or governmental authority); or (ii) interfere
with Sandoz’s efforts to launch the Sandoz ANDA Product in the Territory as of
the Effective Launch Date under the terms provided by this Agreement;

 

13

--------------------------------------------------------------------------------


 

b.              delist the Remodulin® Drug Products with the FDA or delete,
remove, designate as “obsolete” or cancel any National Drug Code(s) or any other
relevant code(s) for the Remodulin® Drug Products from the applicable National
Drug Data File maintained by First Databank (or any successor or equivalent
organization) or from any other pricing database.

 

Sandoz may communicate confidentially with FDA regarding the terms of this
Agreement to the extent necessary in its sole discretion to obtain final
regulatory approval for the Sandoz ANDA Product and to allow Sandoz to timely
introduce and commercialize the Sandoz ANDA Product.  Within five (5) business
days of Sandoz’s request, UTC shall provide the FDA with written confirmation of
the Effective Launch Date and the license, waivers, and covenants herein and any
other such information needed to assist Sandoz in effecting the license grants,
waivers and covenants contained in this Agreement.

 

16.                               SUBLICENSING.  Sandoz may not grant any
sublicenses under the Licensed Patents or allow any Third Party, whether in
connection with a Change of Control, acquisition or otherwise, to practice same
or to make, have made, use, offer for sale, sell, distribute, or import the
Sandoz ANDA Product, without obtaining the prior written approval of UTC, except
as otherwise provided herein.

 

17.                               TERM AND TERMINATION.

 

a.              Term.  Unless earlier terminated in accordance with the terms of
this Section 17, the term of this Agreement (“Term”) will commence on the
Effective Date and will remain in effect until the expiration of the last to
expire of the Licensed Patents or until entry of any final judgment or order of
invalidity of the asserted claims or unenforceability of the Licensed Patents by
a court of competent jurisdiction, unless the Settling Parties agree, in
writing, to a different term.

 

b.              Termination.  Either Party may terminate this Agreement in the
event that the other Party materially breaches this Agreement and such material
breach is not cured to the reasonable satisfaction of the non-breaching Party
within thirty (30) business days after written notice thereof.

 

18.                               SPECIFIC ENFORCEMENT.  The Settling Parties
shall be entitled to specific enforcement of the terms and conditions set forth
in this Agreement. In the event that Sandoz materially breaches Section 7, and
such breach is not cured pursuant to Section 17(b), UTC shall be entitled to
immediate injunctive relief to prevent Sandoz from manufacturing, using,
offering to sell, selling, or importing any Sandoz ANDA Product outside the
scope of the License granted in Section 7 (and subject to express terms of
Section 8).  Sandoz acknowledges that uncured, material breach of the License
granted in Section 7 would cause UTC irreparable harm.

 

19.                               CONFIDENTIALITY.  Each of the terms and
conditions of this Agreement is and shall be deemed to be confidential and shall
not hereafter be disclosed by the Settling Parties or their respective
Affiliates, employees, directors, officers, attorneys, agents or representatives
to any other person or entity, except:

 

14

--------------------------------------------------------------------------------


 

a.              as provided by Sections 2, 3, 7, and 15 of this Agreement;

 

b.              that any Party may disclose such terms as required by law,
including without limitation in response to a subpoena or request for production
in litigation, SEC reporting requirements, or by the rules or regulations of any
stock exchange that the Settling Parties are subject to, or where necessary to
enforce the terms of this Agreement;

 

c.               as is necessary for the exercise of the rights of the Settling
Parties under this Agreement, including that Sandoz may disclose such terms to
(i) suppliers of products associated with the Sandoz ANDA Product as may be
reasonably necessary for Sandoz to conduct business with such suppliers,
provided that each of such suppliers agrees to be bound in writing to keep such
disclosed terms in confidence and not to use any part of such disclosure for any
other purpose; and (ii) the FDA as may be reasonably necessary in obtaining and
maintaining final approval of the Sandoz ANDA Product, provided that Sandoz
requests that the FDA maintain such terms in confidence; and

 

d.              each Party may issue a press release or make a public
announcement at any time following the Effective Date indicating that the
Settling Parties have settled the actions encompassed in Sandoz I and Sandoz II,
that the settlement permits Sandoz to commercially launch its Sandoz ANDA
Product on the Effective Launch Date, as defined herein, and that “the
settlement does not grant Sandoz any rights other than those required to launch
the Sandoz ANDA Product.”

 

20.                               ACKNOWLEDGEMENT OF VALIDITY, AND
ENFORCEABILITY.  Although Sandoz may bring an action to enforce the terms of the
License granted in Section 7, Sandoz acknowledges, for the purpose of resolving
the pending dispute only, the validity and enforceability of the Licensed
Patents with respect to the manufacture, use, sale, offering for sale and
importation of the Sandoz ANDA Product in or for the Territory, and agrees not
to challenge, in the Territory, the validity and/or enforceability of the
Licensed Patents in any proceeding or in any forum solely with respect to the
Sandoz ANDA Product, except as otherwise permitted in this Agreement.  Sandoz
covenants and agrees never in any way to assist voluntarily, appear voluntarily,
testify voluntarily, voluntarily offer evidence, or attempt to obtain or produce
discovery in any judicial, administrative, or arbitral proceeding, in the
Territory, relating in any way to the Licensed Patents solely with respect to
the Sandoz ANDA Product, except as otherwise permitted in this Agreement.

 

21.                               ASSIGNMENT.  No Party may assign any right or
obligation hereunder without obtaining the prior written approval of the other
Party, which consent shall not be unreasonably withheld, conditioned or delayed;
provided, however, that either Party may assign this Agreement without such
consent (a) to any Affiliate of such assigning Party (for as long as such
assignee remains an Affiliate of such Party); or (b) to any purchaser of
substantially all of the assets related to this Agreement, including a Third
Party who acquires ownership of the Sandoz ANDA and who, as a result of such
acquisition becomes subject to the terms and conditions of this Agreement and
shall be bound hereby.  Notwithstanding the foregoing, Sandoz shall have the
right to assign this Agreement to a successor in interest in connection with a
Change of Control of Sandoz, whereby this Agreement shall be deemed to be
assigned and each person or entity directly or indirectly controlling Sandoz and
each affiliate of such person shall become subject to the terms and conditions
of this Agreement and shall in writing be bound hereby.  For purposes of this
Section 21, “Change of Control” shall mean the transfer or disposition
(including by way of merger, acquisition, consolidation, sale of stock, sale of
assets, operation of law or otherwise), directly or indirectly, of more than 50%
of the total assets, equity interests, or voting power of Sandoz.  Any attempted
assignment in violation of this provision will be void and of no effect.

 

15

--------------------------------------------------------------------------------


 

22.                               GOVERNING LAW AND VENUE.  This Agreement shall
be governed by and construed in accordance with laws of the State of New Jersey,
without regard to its conflicts of law provisions.  Each of the Settling Parties
expressly agrees that, by execution of this Agreement, each Party accepts
generally and unconditionally the exclusive jurisdiction of the United States
District Court for the District of New Jersey, with respect to any dispute,
whether legal or equitable, arising out of or relating to the terms of this
Agreement, including the validity thereof.  In the event federal subject matter
jurisdiction cannot be maintained in the United States District Court for the
District of New Jersey, each Party accepts jurisdiction in New Jersey state
court.

 

23.                               FORCE AND EFFECT OF AGREEMENT.  All of the
terms and provisions contained herein shall inure to the benefit of and shall be
binding upon each of the Settling Parties hereto, and their respective
Affiliates, successors and permitted assigns.

 

24.                               KNOWING AND VOLUNTARY EXECUTION OF AGREEMENT. 
This Agreement is executed knowingly, voluntarily and without any duress or
undue influence on the part or on behalf of the Settling Parties hereto, with
the full intent of releasing all claims arising out of or relating to the
dispute that is the subject of the pending litigations.  The Settling Parties
acknowledge that (a) they have read this Agreement; (b) they have had the
opportunity to be represented by and have the advice of counsel of their own
choosing during the preparation, negotiation and execution of this Agreement;
(c) they understand the terms and consequences of this Agreement and the
releases it contains; (d) they have been given a reasonable period of time to
consider this Agreement; (e) each provision of this Agreement shall be deemed to
have been drafted by all Settling Parties; (f) in the interpretation of this
Agreement, no weight shall be given to the drafting of this, or any provision of
this, Agreement by any Party; (g) no provision of this Agreement shall be
construed against any Party by reason of such provision having been drafted by
such Party; and (h) they are fully aware of the legal and binding effect of this
Agreement.  This Agreement was negotiated by the Settling Parties on an
arm’s-length basis, and nothing in this Agreement shall be construed as
establishing a special relationship of trust and confidence, fiduciary,
partnership or joint venture relationship between the Settling Parties.

 

25.                               BINDING EFFECT.  Upon the full execution of
this Agreement by each of the Settling Parties, this Agreement shall be legal,
valid and binding obligations of each of the Settling Parties, enforceable
against each Party in accordance with its terms.

 

26.                               ENTIRE AGREEMENT AND WAIVER.  This Agreement
constitutes the entire agreement of the Settling Parties, and supersedes all
prior and contemporaneous agreements, understandings, or representations,
whether written or oral, with respect to the subject matter hereof.  This
Agreement may be amended only by a written instrument executed by each of the
Settling Parties, except as otherwise provided herein.  No waiver of any
provision of this Agreement shall be effective unless made in writing and signed
by an authorized representative of the waiving Party.  No waiver of any
provision or this Agreement shall constitute a waiver of any prior, concurrent
or subsequent breach of the same or of any other provision hereof.  The headings
in this Agreement are for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.

 

16

--------------------------------------------------------------------------------


 

27.                               SEVERABILITY.  To the fullest extent permitted
by applicable law, the Settling Parties waive any provision of law that would
render any provision in this Agreement invalid, illegal or unenforceable in any
respect. The invalidity or unenforceability of any paragraph or provision of
this Agreement shall not affect the validity or enforceability of the remainder
of this Agreement, or the remainder of any paragraph or provision.  To the
fullest extent permitted by applicable law, the Settling Parties will use their
best efforts to negotiate a provision in replacement of any provision held
invalid, illegal or unenforceable, provided such replacement provision achieves,
as nearly as possible, the original intent of the Settling Parties.  This
Agreement shall otherwise be construed in all respects as if any invalid or
unenforceable paragraph or provision were omitted.

 

28.                               SIGNATURES.  This Agreement may be executed in
counterparts, all of which, when taken together, shall constitute one agreement
with the same force and effect as if all signatures had been entered on one
document.  For the purposes of this Agreement, facsimile or scanned signatures
shall be deemed an original signature.

 

IN WITNESS WHEREOF, the Settling Parties hereto have executed this Agreement as
follows:

 

DATED this 29 day of September

United Therapeutics Corporation

 

 

 

 

 

By:

/s/Andrew Fisher

 

 

 

Title:

Chief Strategy Officer

 

 

 

 

DATED this 29 day of 2015

Sandoz Inc.

 

 

 

 

 

By:

/s/ Markus Hartmann

 

 

 

 

Title:

VP + NA General Counsel

 

17

--------------------------------------------------------------------------------


 

Execution Copy

 

EXHIBIT A

 

--------------------------------------------------------------------------------


 

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

 

 

UNITED THERAPEUTICS CORPORATION,

 

 

 

Plaintiff and Counterclaim-Defendant,

 

 

 

v.

Case No. 3:14-cv-5499 (PGS) (LHG)

 

 

SANDOZ, INC.

 

 

 

Defendant and Counterclaim-Plaintiff

 

 

STIPULATION OF DISMISSAL WITHOUT PREJUDICE

 

Pursuant to Rule 41(a)(2), Fed. R. Civ. P., IT IS HEREBY STIPULATED AND AGREED,
by and between the parties, through their undersigned counsel of record, that
the above-identified consolidated actions be and hereby are voluntarily
dismissed in their entirety without prejudice, including all claims and
counterclaims, with each party bearing its own attorneys’ fees and costs in
connection with the consolidated actions.

 

 

 

Respectfully submitted,

 

 

 

United Therapeutics Corporation,

 

Sandoz Inc.,

 

 

 

By its attorneys,

 

By its attorneys,

 

 

 

 

 

 

 

BLANK ROME LLP
Stephen M. Orlofsky
David C. Kistler
New Jersey Resident Partners
301 Carnegie Center,
3d Floor
Princeton, NJ 08540
Telephone: (609) 750-7700

 

OF COUNSEL:

 

WILSON SONSINI GOODRICH & ROSATI
Douglas Carsten
12235 El Camino Real
Suite 200

 

--------------------------------------------------------------------------------


 

Sand Diego, CA 92130

 

BOIES, SCHILER & FLEXNER LLP
William C. Jackson
5301 Wisconsin Ave, NW
Washington, DC 20015

 

--------------------------------------------------------------------------------


 

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

 

 

UNITED THERAPEUTICS CORPORATION,

 

 

 

Plaintiff and Counterclaim-Defendant,

 

 

 

v.

Case No. 3:14-cv-5499 (PGS) (LHG)

 

 

SANDOZ, INC.

 

 

 

Defendant and Counterclaim-Plaintiff

 

 

ORDER FOR DISMISSAL

 

In view of the stipulation of the parties, and for good cause,

 

IT IS HEREBY ORDERED, that the above-identified action is dismissed without
prejudice, pursuant to Federal Rule of Civil Procedure 41(a)(2), with each party
bearing its own attorneys’ fees and costs in connection with the action.

 

 

Dated:

 

 

 

 

 

 

Honorable Peter Sheridan

 

 

 

U.S. District Judge

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

--------------------------------------------------------------------------------


 

2014-1821, -1849

 

UNITED STATES COURT OF APPEALS

FOR THE FEDERAL CIRCUIT

 

--------------------------------------------------------------------------------

 

UNITED THERAPEUTICS CORPORATION

 

Plaintiff-Cross-Appellant,

 

v.

 

SANDOZ, INC.

 

Defendant-Appellant.

 

 

Appeal from the United States District Court for the District of New Jersey in
Case Nos. 3:12-cv-01617 and 3:13-cv-00316, Hon. Peter G. Sheridan

 

 

STIPULATION TO DISMISS CASE NOS. 14-1821, -1849

 

The parties to this action stipulate that the appeal and cross appeal taken in
these cases by means of the notices of appeal filed by United Therapeutics
Corporation and Sandoz Inc., respectively, are withdrawn.

 

The parties agree and represent that:

 

1.              Case Nos. 14-1821 and 14-1849 were docketed in this Court on
September 15, 2014.

 

2.              Appellant Sandoz Inc., submitted its Opening Brief on
January 14, 2015.

 

3.              Counsel, whose signatures appear on this stipulation, have the
express authority of their clients to enter into this stipulation to dismiss the
appeal and cross appeal in this action on the terms stated herein with
prejudice.

 

The parties agree that each party shall bear its own costs and attorney fees for
this appeal.

 

--------------------------------------------------------------------------------


 

Dated:

 

 

 

 

 

DOUGLAS CARSTEN

 

WILSON SONSINI GOODRICH & ROSATI

 

12235 EL CAMINO REAL, SUITE 200

 

SAN DIEGO, CA 92130

 

 

 

VERONICA S. ASCARRUNZ

 

WILSON SONSINI GOODRICH & ROSATI

 

1700 K. STREET, NW

 

WASHINGTON, DC 20015

 

 

 

ROBERT A. DELAFIELD

 

WILSON SONSINI GOODRICH & ROSATI

 

900 S. CAPITAL OF TEXAS HIGHWAY

 

AUSTIN, TX 78746

 

 

 

WILLIAM C. JACKSON

 

RICHARD S. MEYER

 

BOIES, SCHILLER & FLEXNER LLP

 

5301 WISCONSIN AVE, NW

 

WASHINGTON, DC 20015

 

 

 

BILL WARD

 

BOIES, SCHILLER & FLEXNER LLP

 

401 WILSHIRE BLVD, SUITE 850

 

SANTA MONICA, CA 90401

 

 

 

Counsel for Plaintiff-Cross Appellant

 

United Therapeutics Corporation

 

 

 

--------------------------------------------------------------------------------